Citation Nr: 1135783	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-13 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to January 1960 and from February 1960 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for PTSD, then evaluated as 10 percent disabling.  Based on the receipt of additional evidence, the RO, by rating action dated April 2008, assigned a 30 percent evaluation for it, effective May 9, 2007, the date of the Veteran's claim.  The Veteran has continued to disagree with the assigned rating.


FINDING OF FACT

The Veteran's PTSD is manifested by nightmares and difficulty sleeping; there is no evidence of panic attacks, impaired judgment or more than mild memory loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a letter dated June 2007, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a May 2009 letter informed the Veteran of the criteria required for a higher rating for his service-connected diabetes mellitus.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The June 2007 letter also advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The Veteran was also informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include a statement from the Veteran's spouse, reports from a social worker at a Vet Center, VA medical records, and VA examination reports. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits as to the issues decided herein.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 30 percent evidence is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

One factor that may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

The Veteran was afforded a psychiatric examination by the VA in June 2007.  He reported he was in therapy at a Vet Center, and that since treatment began, he had experienced a recurrence of nightmares.  He stated his wife tells him he wakes up in his sleep in a daze, very startled and agitated.  He claimed the nightmares occurred weekly and that he had intrusive memories.  He added he was easily startled.  The Veteran related he was very active in the Masonic Lodge and that he had close friends.  

On mental status evaluation, the Veteran was alert and calm.  His speech was of normal rate and coherent.  His mood was euthymic and his affect was mildly restricted in range, but appropriate.  Thought processes were goal-directed and adequately organized.  There was no suicidal or homicidal ideation or psychotic features present.  His insight and judgment were adequate.  Both short-term and long-term memories were grossly intact.  The diagnosis was PTSD.  The examiner assigned a Global Assessment of Functioning score of 70 to 75.  He concluded the Veteran at times had a mild social dysfunction and a mild to moderate occupations dysfunction secondary to PTSD.  

In a statement dated January 2008, the Veteran's wife asserted his nightmares and inability to sleep through the night were getting worse.  

VA outpatient treatment records dated from 2007 to 2009 have been associated with the claims folder.  The Veteran stated in November 2007 that he had trouble sleeping.  He denied suicidal ideation.  On mental status evaluation, he was kempt.  His psychomotor state was normal.  His social interaction and affect were pleasant and appropriate.  His eye contact was good and his mood was "pretty good."  He was alert and oriented times three.  His recent/immediate memory was 0/3 and 3/3 respectively.  Remote and past memories were good.  Insight and judgment were good.  There was no indication of hallucinations, delusions, rituals or compulsive behaviors.  It was reported the Veteran had three to four nightmares per week of events that happened in combat.  It was noted the Veteran and his wife were very close.  He exercised regularly.  The Global Assessment of Functioning score was 69.  In January 2008, a mental status evaluation showed the Veteran denied audio and visual hallucinations or paranoia, as well as suicidal or homicidal ideation.  His insight and judgment were good.  It was assessed that he was showing little improvement in the frequency or intensity of his PTSD nightmares.  The Veteran indicated he got along well with his wife.  The Global Assessment of Functioning score was 71.  His dosage of medication was increased.  Similar findings were recorded throughout 2008 and 2009.  The Global Assessment of Functioning scores ranged from was 80 to 80.  It was indicated in April 2008 that his PTSD symptoms were improving slowly with medications.  It was noted in August 2009 that while he had nightmares three to four times per week, the intensity had lessened and the Veteran was dealing well with them.  

The Veteran was again afforded a VA psychiatric examination in August 2009.  He related he began to have problems at work last year, and believed his PTSD symptoms made him close his shop and stop working as a mechanic.  He reported he began to have quite a bit of irritability and some conflict with customers.  He stated he threatened to harm one customer.  He felt that when he became more anxious and irritable and had significant trouble sleeping, he was not able to complete crucial details of his automobile mechanic trade.  He felt his business was not going well and his work was becoming increasingly unsafe.  Thus, he closed the shop.  The Veteran said he felt his symptoms included intermittent periods of irritability and anxiousness.  He continued to have difficulty sleeping, nightmares and feeling stressed intermittently.  The Veteran noted he had been married to his wife for 37 years, and that he had a good relationship with his siblings.  

On mental status evaluation, the Veteran's orientation was normal.  His appearance and hygiene were casual and within normal limits.  His behavior overall was normal.  His mood appeared euthymic and he denied symptoms of depression, but he stated he felt anxious from time to time.  Speech was normal rate, tone and rhythm.  His concentration appeared mildly decreased intermittently, but the examiner said she believed it was age appropriate.  Panic attacks were absent.  There was no suspiciousness or delusions.  There were no audio and visual hallucinations or suicidal or homicidal ideation.  The Veteran had some mild slowness of thought from time to time.  His judgment, abstract thinking and memory were within normal limits for his age group.  He described several behavioral, cognitive and social affects from symptoms of PTSD.  The Veteran described decreased sleep consistently, and this caused decreased concentration and interfered with his work prior to him closing his shop.  The Veteran had some social and behavioral irritability while at work in other settings which was made worse by his nightmares and decreased sleep.  The diagnosis was PTSD, chronic.  The examiner assigned a Global Assessment of Functioning score of 68.  

The examiner commented the Veteran had no difficulty in performing the activities of daily living.  He had difficulty establishing and maintaining effective work, school and social relationships.  He was very slow to trust people, and it took a long time for him to be confident that someone was his friend.  He feels at times there are difficulties maintaining family role functioning.  The Veteran had a fairly stable family life.  There was occasional interference with recreational and leisurely pursuits.  The Veteran stated he did not feel secure and worried something might happen to himself or his wife if there were not together.  

A social worker at a Vet Center related in statements received in January 2008 and January 2010 that the Veteran continued to receive counseling for PTSD.  She maintained his symptoms of PTSD included daily intrusive distressing thoughts and images and distressing daily nightmares.  She added he exhibits persistent avoidance of stimuli associated with trauma, and experiences outbursts of anger when associating with other people.  

The Board acknowledges the Veteran experiences nightmares and that he has trouble sleeping.  The Board notes there is no evidence of panic attacks, impaired judgment or impaired thinking.  Some memory problems were noted in November 2007, but both VA psychiatric examinations reveal his memory is intact.  He does not exhibit mood disturbances.  Following the August 2009 examination, the examiner commented the Veteran had difficulty establishing and maintaining effective work, school and social relationships.  She stated, however, the Veteran had a fairly stable family life and there was only occasional interference with recreational and leisure pursuits.  The Board notes the Global Assessment of Functioning scores have ranged from 68 to 82 during the Veteran's claim.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  In sum, the findings required for a 50 percent evaluation have not been shown.  

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An increased rating for PTSD is denied.



____________________________________________
JOHN H.  NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


